Neither the original contract nor the supplemental agreement binds the defendant to clear the plaintiff's land. The parties made, and afterwards changed the time limit in, an ordinary contract for the purchase and sale of stumpage. The provision in the supplemental agreement that the defendant should cut "all trees of fir" etc. before May 1, 1916, was evidently inserted to make plain that he agreed therein to a shortening of the time given by the original contract for cutting on the part of the land situated in Columbia.
The plaintiff claims further that her dealings with the defendant show that they understood that he was to clear the land. If it were conceded that the plaintiff could thus vary the plain meaning of the written agreements, or if the negotiations as to the brush and bushes were to be treated as additions thereto, the result would be the same. On the plaintiff's own testimony all those negotiations came to was that the defendant suggested using the cedar refuse in the manufacture of cedar oil and promised to investigate the matter. This promise he fulfilled by interviewing the oil manufacturer. Finding that the expense would be too great, he abandoned the project. There is no evidence of any promise being made and broken, or of any understanding conflicting with the written evidence of their agreement.
Exception overruled.
All concurred. *Page 523